                           U N ITED STA TES D ISTRICT C OU RT
                           SOU TH ERN D ISTR ICT O F FLO RID A

                     CA SE N O .l8-cv -8o3os-D im itrouleasN atthewm r


KEN N ETH W O LINER,M .D .,

       Plaintiff,                                                FILED by              D.C.

                                                                    22T 3 22213
M A RTH A SO FR ON SK Y ,KRISTEN
SUM M ERS,LO U ISE W ILH ITE ST.
                                                                     si'
                                                                      .
                                                                       rï
                                                                        Elvjoj
                                                                             t
                                                                             !-)pL )7s
                                                                               yus.-bMt
                                                                                      jB
                                                                                      ?j'
                                                                                        E
                                                                                        ,
LA UREN T,and LU CY G EE,

       Defendants.


  O RD ER G R ANT IN G D EFEN DA N T'S O BJECT IO N T O PLA IN TIFF'S N O TIC E O F
   PR O D U CTIO N O F N ON -PA R TIES SERV ED SEPTEM B ER 30.2018 O R IN TH E
           ALTERNATIVE.M OTION FOR PROTECTIVE ORDER IDE 821
       TH IS C A USE is before the Courtupon D efendants,K risten Sum m ers,Louise W ilhite

St.Laurent,and Lucy Gee'sObjectiontoPlaintiff'sNoticeofProduction ofNon-parties,served
September30,2018,orin thealternative,M otion forProtectiveOrdergDE 82J.Thismatterwas
referred to the undersigned by United States D istrict Judge W illiam P.D im itrouleas upon an

Orderreferring a11discoverytothetmdersignedfortinaldisposition.SeeDE 17.ProSePlaintif:
Kelm eth W oliner,hasnotfiled a Response,and the tim e forfiling any such Response hasexpired.

       TheCourthascarefully reviewedDefendants'Motion (DE 82)andtheattachments.The
M otion was filed on O ctober 5,2018,and Plaintiff has filed no response.Plaintiffhas therefore

failed to tim ely respond to the M otion as required by the Court's O rder Setting D iscovery

Procedure gDE 18J and Southem District of Florida Local Rule 7.l(c). According to
LocalRule7.1(c),failure to tile aresponse kûmay be deemed sufficientcause forgranting the
                                              1
motionbydefault.''S.D.Fla.L.R.7.1(c).Accordingly,pttrsuanttoLocalRule7.1(c),Defendants'
M otion is G R AN TED by defaultdue to Plaintiff sfailure to respond.See Arrington v.H ausm an,

No.15-62326-ClV-GAYLES,2016W L 782416,(S.D.Fla.Feb.17,2016).
       The Courthasadditionally independently review ed the M otion and findsthatD efendants'

M otion should also be granted on the m elits.A s asserted in Defendants'M otion,On theevening of

Septem ber30,2018,Plaintiffsenta seriesofthree em ailsto Defendants'counsel,each labeled as

arequestforproduction.(DE 82,pg.1,! 11.However,theemailsalsoreferredto thenon-party
subpoenaprocedureunderFederalRuleofCivilProcedure45(a)(4).gDE 82,pg.1,!21.Plaintiff
didnottimelyrespondtoarequestforclarificationfrom Defendants'counsel(DE 82,pg.2,!2),
justashedidnotrespondtothependingM otion.
       The Courtcannotdetennine whetherPlaintiffhassentRequestsforProduction pursuantto

Rule 34,ornotice ofa non-party subpoenaperRule 45.The three lengthy em ailswere sentby

Plaintiff to Defendant within hours of each other on the afternoon and evening of Sunday,

September30,2018.AlthoughPlaintiffisproseandthisCourtshowsleniencytopro sePlaintiffs,

the Courtw illnot re-w rite Plaintiff's deficient discovery requests or attem pt to interpret w hat

Plaintiffintendedinhisdeficientdiscoveryemailrequests.feev.EleventhJudicialCircuitofFla.,
699 F.App'x 897,898 (11th Cir.2017).Thisisespecially truewhen Plaintifffailed to timely
respond to the reasonable requestfrom D efendants'counselforclarification,failed to respond to

theM otion in a tim ely m anner,and failed to com ply w ith the FederalRulesofCivilProcedure and

thisCourt'sOrderSettingDiscoveryProceduregDE 181.
       A dditionally, as D efendants have pointed out, the requests are in large part vague,
confusing, overbroad, unduly burdensom e, and irrelevant and disproportionate to this case.l

Defendantsproperly seek a protectiveorderunderRule26(c)on thebasisthattherequestsare
overbroad and irrelevant.(DE 82,pg.3).TheCourttindsthatPlaintiff'stilreeemailedrequests
are,atleastin part,frivolous and harassing in an apparenteffortto cause ulm ecessary expense to

Defendants.A review ofthethreeemailedrequestsgDE 82-1,82-2,82-31clearlyreflectsthatthey
are im proper,asstated above.

        Federal Rule of Civil Procedure 26(b) defines the scope of discovery as Stany
non-privileged m atter that is relevant to any party's claim or defense and proportional to the

needsofthecase.''In lightofPlaintiff'spending complaint(DE 1-2,pg.13jand Defendants'
Answers(DE 4,DE 5J,the documentssoughtby Plaintiffexceed thescopeofdiscovery under
Rule26(b)(1).ln such acase,Rule 26(c)(1)providesthatapartyoranypersonmaymovefora
protective order,and the çicourtmay,forgood cause,issue an orderto protecta party orperson

from annoyance, embarrassment,oppression or undue burden or expense.'' Fed.R. Civ.P.

26(c)(1).Defendantshaveestablishedgoodcausefortheentryofaprotectiveorder.
        Accordingly,Defendants'M otion forProtective OrderisGR ANTED .To the extentthat

Plaintiff intended the three referenced em ails to be requests for production under Rule 34,

Defendantsare notrequired to respond.2 A nd further,to the extentthatPlaintiffintended the three

referenced emailsto benoticesofsubpoenasunderRule45,any resultantsubpoenasare quashed

1For exam ple, Pl
                aintiffrequeststhecompletepersonnelfiles(withredactionofpersonalidentifiers)of20Florida
DepartmentofHealthEmployees(DE 82-1,pgs.2-31.MostofthoseemployeesarenotDefendantsinthiscaseand
have little relationship,ifany,to the pending federalIawsuit.Plaintiff also seeksthe personnelfile ofnon-party
BrynnaRoss(with theredaction ofpersonalidentifiers)during heremploymentattheStateAttorney'sOffice inthe
Second JudicialCircuitofFlorida (DE 82-1,pg.31.Such personnelfile hasno relevance to this pending federal
lawsuit.Plaintiffalsoseeksavaguelistoft5% categoriesofdocuments(DE 82-2,pgs.1-21,whichareoverbroad,
mostly irrelevant,and disproportionateunderRule26(b)(1).
2 However, thepartiesaredirectedtoforthwithpersonallyconferby telephone in agoodfaithefforttoagreeon
Defendants'production ofany relevantand proportionaldocum ents in Defendants'possession,custody,orcontrol
soastoavoidthenecessityofanyfurtherwasteofjudicialresourcesandattorneyandIitigantresources.
                                                 3
and shallbe ofno force and effect.Any party ornon-party who receivesa subpoena based upon the

three em ailsreferenced in this Order shallnotbe required to respond.The Court's granting of

Defendants'M otionforProtectiveOrderhereiniswithoutprejudicetoPlaintiffsabilitytoissuea
proper,clearand specitk requestforproduction underRule34 and Rule26(b)(1),orto issuea
proper subpoena to a non-party after fullcom pliance w ith the requirem ents ofRule 45 and Rule

26(b)(l),inatimelymannerinaccordancewiththeCourt'sSchedulingOrdergDE 8).
       The Courtw illnotpennitany furtherdelay orfrustration ofthe discovery process in this

case. ln this regard, the Court notes that FederalR ule ofC ivilProcedure 1 provides that the

FederalRulesof CivilProcedure tishould be construed,adm inistered,and em ployed by the court

and the partiesto secure thejust,speedy,and inexpensive detel-mination ofevel'
                                                                             y action and
proceeding.''Fed.R.Civ.P.1.U nfortunately,the discovery processin this case has been exactly

the opposite of Rule 1's requirelments. The addition of the tenn Ctand the parties'' in the

D ecem ber 1,2015 am endlnentto Rule 1 clearly places shared responsibility upon the parties and

their counselto em ploy the rules in the m anner contem plated by Rule 1.See Fed.R .Civ.P. 1,

Advisory Comm.Notes(2015 Amend.).(tEffectiveadvocacy isconsistentwith- and indeed
dependsupon- cooperative and proportionaluse of procedure.''1d.,.A :#//..pHous.,Inc.v.Cit
                                                                          '
                                                                                        yof
Jacksonville,No.3:15-CV-1380-J-32PDB,2016 W L 7446407,at*1(M .D.Fla.Apr.8,2016).
The Courthas seen absolutely no cooperation during the discovery process and therefore orders

the parties to com ply w ith alloftheir obligationsunderthe FederalRules of CivilProcedure and

thisCourt'sOrderSettingDiscovel'yProcedure.(DE 181.




                                               4
      DO NE and O RD ER ED in Cham bersatW estPalm Beach,Palm Beach Cotmty,Florida,
this35 A
       dayofOctober, 2018.

                                                  W ILLIA M     T EW M AN
                                                  United States agistrate Judge




                                        5
